Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
The previous claim objections are withdrawn due to amendments without introducing a new matter.

Allowable Subject Matter
Claims 1-5 and 7-36 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a capsule containing a substance for the preparation of a potable beverage by extracting and/or dissolving the substance by means of supplying a fluid under pressure into the capsule, said capsule comprising:

wherein said outer wall portion extends at an oblique angle relative to a plane of the associated contiguous base portion of the outwardly extending flange and said inner wall portion extends from the associated contiguous base portion of the outwardly extending flange at a steeper or opposite angle relative to a plane of the associated contiguous base portion of the outwardly extending flange, and wherein, in cross-sectional view, at least a portion of said inner wall portion is curved and said curved portion of said inner wall portion is contiguous to the curvature of said top of said bridge portion.

Eichler (US 2011/035021) in view of Chapman (US 2016/0075506), Halliday (WO 2014/184653), BenDavid (US-20130224341), Eichler (US-20130180408), Ryser (US-20110185910), Kamerbeek (US-20120231123-), Yoakim (US-20090280219), Kollep (US-20110200725), Rapparini (US-20110185911), Yoakim (US-20110041702), Eichler (US-20110020500), Kollep (US-20090223373), Yoakim (US-20090017177), Abegglen (US-8176714),  but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamerbeek (US-20120231123-), Yoakim (US-20090280219), Kollep (US-20110200725), Rapparini (US-20110185911), Yoakim (US-20110041702), Eichler (US-20110020500), Kollep (US-20090223373), Yoakim (US-20090017177), Abegglen (US-8176714).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GYOUNGHYUN BAE/             Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761